Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note the attached agenda prepared by Applicant. 
Ex. Michalski noted that the 112(b) rejections of record of record are overcome by the proposed amendment (Attached). 
Ex. Michalski and Mr. Short discussed the anticipation of claim 21 by Suzuki (Of record). Ex. Michalski concluded that the claim amendment including the limitation “entirety…inside the handle” as opposed to “handle casing” (previously applied) would overcome Suzuki, which teaches conflictingly that the transmitter 22 is “in” the “saw” (“provided in the circular saw 30”; para [0029]; see also para 11 “in the tool”) and [0036] indicates that the transmitter is “on” the handle 304 of Suzuki. The figure 1 shows 22 “on” the handle. Despite the ambiguity, Ex. Michalski confirmed that the Suzuki reference was therefore not anticipatory of proposed claim 21 (attached). 
Mr. Short and Ex. Michalski discussed the relationship of Suzuki, Baily and Furai, and Mr. Short indicated that the location within the handle was not taught/ rendered obvious by the combination, but Ex. Michalski maintained that it was obvious on the present record. However, the art of record does not recognize the distance between the tool motor and the transmitter element as a results effective variable. Ex. Michalski did not indicate whether that alone would be patentable, but did indicate that it was a new and more useful conversation than discussing the internal/external distinction for the “location” of the transmitter. Suzuki is concerned about the distance of the transmitter to the receiver, but does not discuss the position and distance relative to the motor as having an important function—contrary to applicant’s specification and allegations. Patentability of that feature cannot be determined at this time since it was not previously considered. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724